DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Rejections - 35 USC § 102	3
A. Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0358737 (“Beyer”).	3
III. Pertinent Prior Art	6
Conclusion	7


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


A. Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0358737 (“Beyer”).
The applied reference has a common assignee with the instant application.  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

With regard to claim 1, Beyer discloses,
1. (Currently Amended) A semiconductor wafer of monocrystalline silicon, the semiconductor wafer comprising: 
[1] a substrate wafer of monocrystalline silicon 600, and a layer of monocrystalline silicon that lies on a front side of the substrate wafer [¶ 30], 
[2] wherein the substrate wafer has a crystal orientation [i.e. {100} or {110}; ¶¶ 30, 32, 76], 
[3] wherein an averaged front side-based ZDD of the semiconductor wafer, with a division of a surface of an epitaxial layer into 16 sectors and an edge exclusion of 1 mm, is not less than -30 nm/mm2 and not more than 0 nm/mm2 [feature inherently present; see discussion below], and 
[4] wherein an ESFQRmax of the semiconductor wafer, with an edge exclusion of 1 mm and 72 sectors each with a length of 30 mm, is at most 10 nm [¶¶ 37, 76-77; Fig. 7].  
With regard to feature [3] of claim 1, while Beyer does not discuss the ZDD of the produced epitaxial silicon wafer, it is held, absent evidence to the contrary, that the claimed ZDD of not less than -30 nm/mm2 and not more than 0 nm/mm2 is inherently present in the epitaxially grown silicon layer on the monocrystalline silicon substrate discussed in paragraphs [0030]-[0031].  Reasoning follows.  
Similar to the Instant Application, in one preferred embodiment, Beyer applies a protective silicon oxide layer 601 on the back side of the silicon wafer 600 (¶¶ 42, 80; Fig. 5), performs a double-sided polishing (in DSP apparatus 100 shown in Figs. 1 and 2; ¶¶ 57, 78), then performs a CMP on the front side (in CMP apparatus 200 shown in Figs. 1 and 3; ¶¶ , 78), and performs an epitaxial deposition that includes an etching and redeposition to reduce the four-fold symmetry, called “anti-fourfold symmetry etching (4FSE)” (¶ 31), the 4FSE performed in the epitaxial deposition apparatus 300 shown in Figs. 1 and 4 (¶¶ 34-35, 78, 80).  The results are shown in Fig. 10 and Beyer states,
[0084] If the procedure of the second preferred embodiment is followed, i.e. the semiconductor wafer, during the etching step, lies on the susceptor such that the second side (BS) faces the susceptor and the second side bears a protective layer (BS), the semiconductor wafer remains virtually homogeneously flat during the heating and etching operation, which is likewise emphasized by an arrow (FIG. 10).  This advantage allows the manufacturing of semiconductor wafers with superior flatness/planarity with an edge exclusion of 2 mm and down to very small edge exclusions of <0.5 mm.
(Beyer: ¶ 84; emphasis added)
Because (1) Beyer uses a method very similar to that in the Instant Application, (2) Beyer states that the inventive method yields a “semiconductor wafer has an ESFQRmax of not more than 10 nm with an edge exclusion of not more than 1 mm and 72 sectors each having a length of 30 mm” (¶ 37), which is identical to feature [4] of claim 1, and (3) Beyer shows results in Fig. 10 (for example) that are “homogenously flat” across the entire wafer, particularly including at the edge (¶ 84), it is held, absent evidence to the contrary that the claimed ZDD of not less than -30 nm/mm2 and not more than 0 nm/mm2 is inherently present in the epitaxially grown silicon layer on the monocrystalline silicon substrate discussed in paragraphs [0030]-[0031].  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
This is all of the features of claim 1.


With regard to claims 2-4, Beyer further discloses,
2. (Original) The semiconductor wafer of monocrystalline silicon as claimed in claim 1, wherein the crystal orientation is a {100} orientation [¶¶ 30, 32].  
3. (Currently Amended) The semiconductor wafer of monocrystalline silicon as claimed in claim 1, wherein the crystal orientation is a {110} orientation [¶ 32].  
4. (Currently Amended) The semiconductor wafer of monocrystalline silicon as claimed in claim 1 wherein a diameter of the semiconductor wafer is not less than 300 mm [¶ 24].

III. Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(1) WO 2017/102597 (“Hager”) is commonly assigned and shares a common inventor with the Instant Application but is available as prior art under 35 USC 102(a)(1) and 102(a)(2).  (Patent family member US 2018/0363165 as provided in the IDS filed 09/28/2020 is used for translation in the following discussion and the citations are from the US publication.) 
Other than Beyer, Hager is the closest prior art.  Hager discloses a semiconductor wafer made of a monocrystalline silicon wafer with an epitaxial monocrystalline silicon layer grown thereon.  The ESFQRmax is less than 9 nm but with and edge exclusion of 2 mm (¶ 29) rather than 1 mm as claimed.  The ZDD for one example is -2 but also for an edge exclusion of 2 mm (Table 1; ¶¶ 80-81).  Because the flatness quality tends to deteriorate closer to the edge of the wafer, the ESFQRmax and the ZDD at an edge exclusion of 2 mm does not tell what the values would be for an edge exclusion of 1 mm. 
(2) US 2015/0162181 (“Yamashita”) is cited for teaching a process of forming a silicon wafer including (1) forming an oxide on the entire wafer, (2) performing a double-sided polishing, and (3) a top-side mirror polishing that removes the oxide on the top surface of the substrate  (Figs. 4A-4C; ¶¶ 45-108).  No epitaxial layer is subsequently grown.  The ESFQR is shown in Fig. 7 (¶¶ 135-137) and does not meet the claim requirement of < 10 nm.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814